In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 14-754V
                                          (Not to be published)

*****************************
                                              *
KEITH SNOW, on behalf of R.S., a minor child, *
                                              *                           Filed: February 22, 2016
                 Petitioner,                  *
                                              *                           Decision by Stipulation; Attorney’s
          v.                                  *                           Fees & Costs
                                              *
SECRETARY OF HEALTH AND                       *
HUMAN SERVICES,                               *
                                              *
                 Respondent.                  *
                                              *
*****************************

Anne Carrión Toale, Maglio Christopher and Toale, Sarasota, FL, for Petitioner

Jennifer Reynaud, U.S. Dep’t of Justice, Washington, DC, for Respondent

                            ATTORNEY’S FEES AND COSTS DECISION1

        On August 20, 2014, Keith Snow filed a petition on behalf of R.S., a minor child, seeking
compensation under the National Vaccine Injury Compensation Program. On February 19, 2016,
the parties filed a stipulation detailing an amount to be awarded to Petitioner. I subsequently issued
a decision finding the parties’ stipulation to be reasonable and granting Petitioner the award
outlined by the stipulation.

       Counsel for both parties have now filed another joint stipulation, this time in regards to
attorney’s fees and costs. The parties have stipulated that Petitioner’s counsel should receive a
lump sum of $17,000.00, in the form of a check payable to Petitioner and Petitioner’s counsel.

1
  Because this decision contains a reasoned explanation for my action in this case, I will post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, § 205, 116 Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42
U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the posted decision’s inclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be
available to the public. (Id.)
This amount represents a sum to which Respondent does not object. In addition, and in compliance
with General Order No. 9, Petitioner has represented that he did incur any reimbursable costs in
proceeding on this petition.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award should be made in the form of a check in the amount of $17,000.00 payable jointly to
Petitioner and Petitioner’s counsel, Anne Carrión Toale, Esq. The award shall be forwarded to
Maglio Christopher & Toale, PA, 1604 Main Street, Suite 710, Sarasota Florida 34236. In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court SHALL
ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.2


         IT IS SO ORDERED.
                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing their
right to seek review.